DETAILED ACTION
This is a final Office action addressing applicant’s response 29 April 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-21, 23, 24 are pending
Claims 3, 22 and 25-50 are cancelled.
Claims 4 and 5 are withdrawn from consideration.
Claims 1, 2, 6-21, 23 and 24 are examined.

Disposition of the Withdrawn Claims
Claims 4 and 5 are currently withdrawn from consideration, but would be rejoined upon allowability.  Claim 4 currently depends from cancelled claim 3.  The examiner suggests amending claim 4 so it depends from Claim 1 so that dependency is proper upon rejoinder.

Claim Objections/Claim Rejection under 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4: upon cursory review, the claim would be objected to as being dependent from a cancelled claim (claim 3).

	Claim 6: “a seal” is indefinite as this appears to be part of “a perimeter seal” as amended in claim 1.  The disclosure appears to note that this is the same limitation. 

	Claim 9: “a siliconized rubber perimeter seal” is indefinite as it appears to reference the same limitation “a perimeter seal” as amended into claim 1, so it is unclear if this is the same or different limitation.

	Claim 11: the claim language is redundant of language amended into claim 1.

	Claim 12: “a seal” is indefinite as it appears to be part of  the “perimeter seal” as amended in claim 1, as the language of the seal of claim 12 seems to be included in the language directed to “a perimeter seal” as amended in claim 1.

	Claims 14 and 15: “a seal” in each claim is indefinite as to whether this is a part of “a perimeter seal” as provided in claim 1 as amended.

	Those claims listed under this heading but not directly addressed are rejected as being dependent from a rejected claim, either directly or indirectly.

Allowable Subject Matter
Claims 1, 2, 13, 16-21, 23, 24 and 51-54  are allowed.

Claims 4 and 5 will be rejoined and will be allowed upon amending the dependency of claim 4.

	Claims 6-12, 14 and 15 would be allowable upon resolving the issues under 35 USC 112(b) above.  The claims would be subject to further consideration based on the amendments made.


Response to Arguments
The following addresses applicant’s remarks/arguments dated 29 April 2022.  Applicant’s courtesies were appreciated.

Claim rejections – 35 USC 112:
	Applicant’s arguments are persuasive with respect to the arguments made to claims 7, 9, 11, 22 and 24 (response pages 7 and 8), and the rejections under this heading are withdrawn.

Claim rejections – 35 USC 102 and 103
	Applicant’s remarks are noted, but are moot based on the amendments as claimed.  No art rejection remains and the only outstanding issues are those raised above regarding objections and/or claim rejections under 35 USC 112.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649